Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-29 currently are pending. 
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
            ((“a reference image generator”)). 
The generator as explained in at least page 9 of 14 of the specification is interpreted as a component of the CPU 441.
       Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
   If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 

Claims 1-3, and 8-10 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 10 and 12 of US Patent Application 16/742516. 


Current Application 16/742574
Application 16/742516
1. A reference image generating apparatus comprising: a reader that reads a printed matter transported from an image forming apparatus; a reference image generator that generates a reference image for automatically inspecting the printed 

12.  The inspection method according to claim 10, the inspection apparatus 

comprising: generating, by the hardware processor, the correct image that corresponds to the image on each page, the image being formed in accordance with the print job, wherein in the conducting and the not conducting, from among a plurality of the correct images generated in the generating, the correct image that corresponds to the image on the page that has been determined to be the target for the inspection is stored in a storage, the correct image that corresponds to the image on the page that has been determined to not be the target for the inspection is not stored in the storage, the inspection is conducted on the image on a page that 



Regarding Instant independent claims 1-2, and that of claim 10 and 12 of  ‘2516’
   Although the claims at issue are not identical, they are not patentably distinct from each other. As claims 10 and 12 of ‘2516’ encompasses all the teachings of the instant claim 1 except specifically storing to an effect that the reference image is valid in the automatic inspection when the paper is subject to the automatic inspection, and to store the reference is invalid when the paper is not subject to the automatic inspection. One skill in the art in the case of ‘2516’ may ascertain in the case that the automatic inspection on a type of paper is not set or designated, the usage of the reference image for automatic inspection would obviously be needless, unwanted, thereby invalid, and a case when the paper is subject to the in the conducting and the not conducting of the automatic inspection according to the paper type, thereby it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the current application in view of ‘2516’ to include the languages of storing or not storing the reference image is valid or invalid in the automatic inspection, when the paper is or not subject to the automatic inspection, 
according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Regarding Instant independent claims 3, and 10 regarding that of claim 10 of ‘2516’
in the conducting and the not conducting of the automatic inspection according to the paper type, according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


   Although the claims at issue are not identical, they are not patentably distinct from each other. As claims 10 and 12 of ‘2516’ encompasses all the teachings of the instant claim 1 except specifically storing a fact that the reference image is valid in the automatic inspection is stored, when the paper is not subject to the automatic inspection, a fact that the reference image is invalid in the automatic inspection is stored, and regardless of whether the reference image is valid or invalid in the automatic inspection, the reference image is stored. Furthermore, One skill in the art in the case of ‘2516’ may ascertain in the case that the automatic inspection on a type of paper is not set or designated, in the conducting and the not conducting of the automatic inspection according to the paper type, said fact of advising the system or a user that said reference image is valid or invalid in the conducting or not conducting automatic inspection is stored would have been obvious to the system or the user where the usage or non-usage of said reference image would obviously depend on said in the conducting and the not conducting of the automatic inspection according to the paper type, and the case where regardless of whether the reference image is valid or invalid in the automatic inspection, the reference image is stored may be of design choice if a memory size is cap able of storing said reference image even in a case where regardless of 

Dependent claims 4-7, and 11-29 which depends from the rejected independent claims are further rejected as they failed to solve the problems above.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of the nonstatutory obviousness-type double patenting rejection.  Therefore, those claims are rejected as best understood by examiner as indicated in this office action above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent claims 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Description of the Related Art (DRA), in view of Muraishi et al. (US 2013/0148863, A1). 

    Regarding claim 3, DRA teaches a reference image generating apparatus (para. 0004-0005 of DRA teaches an image forming system comprising a wellknown processor and further comprising said reference image generating apparatus for obviously instructing the creating or generating, comparing and registering of the reference image to a read image matter) comprising: 
a reader that reads an image of a printed matter transported from an image forming apparatus (at least para. 0004-0005 further teaches the read image matter obviously in a case transported from said image forming apparatus);
a reference image generator that generates a reference image for automatically inspecting the printed matter based on a read image generated by reading the image by the reader (para. 0003-0005 teaches the image forming system comprising said automatic inspection wherein said created reference image is used in a case for automatically inspecting the printed matter based on a read image generated by reading the image by the reader); and 
a hardware processor (said image forming system of at least para. 0004-0005 of DRA comprises at least one wellknown processor),
wherein the reader acquires, from the image forming apparatus, information on whether or not each page of the printed matter to be transported to the reader is subject to automatic inspection (para. 0007 of DRA further teaches a case where a 
when the page is subject to the automatic inspection, the reader reads an image of the paper (it is further understood in at least para. 0007 of the DRA when it is that the automatic inspection is not carried out for certain designated pages, DRA teaches that page reading is not carried out, and a case it is set to be performed, page reading by said reader is obviously carried out), 
when the page is not subject to the automatic inspection, the reader does not read an image of the paper (it is further understood in at least para. 0007 of the DRA when it is that the automatic inspection is not carried out for certain designated pages, DRA teaches that page reading is not carried out, and a case it is set to be performed, page reading by said reader is obviously carried out), and 
the hardware processor stores the generated reference image (at least para. 0004-0005 teaches the storing of the generated reference image).
    However, DRA is silent wherein said reader acquires, from the image forming apparatus, information on whether or not specifically each paper of the printed matter to be transported to the reader is subject to automatic inspection, when said 
     Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection, where inspection further in at least para. 0172-0176 and Fig. 16 maybe performed base on a determined type of sheet conveyed in the image forming apparatus, wherein a reader of at least para. 0172-0176 and Fig. 16 would obviously acquires, from the image forming apparatus, information when a sheet is conveyed on whether or not each paper of the printed matter to be transported to the reader is subject to automatic inspection, when said paper is subject to the automatic inspection, said reader would obviously be adapted to read an image of the paper, when said paper is not subject to the automatic inspection, said reader likewise does not read an image of the paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Muraishi to include said reader acquires, from the image forming apparatus, information on whether or not specifically each paper of the printed matter to be transported to the reader is subject to automatic inspection, when said paper is subject to the automatic inspection, the reader reads an image of the paper, when said paper is not subject to the automatic inspection, 

       Regarding claim 10, DRA teaches a reference image generation method (para. 0004-0005 of DRA teaches an image forming system comprising a wellknown processor and further comprising said reference image generating apparatus for obviously instructing the creating or generating, comparing and registering of the reference image to a read image matter) comprising: 
 (a) acquiring, from an image forming apparatus, information on whether or not each page of a printed matter printed by the image forming apparatus is subject to automatic inspection (para. 0007 of DRA further teaches a case where a user may 
 (b) reading a printed matter transported from the image forming apparatus with a reader (said image forming system of at least para. 0004-0005 of DRA comprises at least said reader configured for reading said printed matter transported from the image forming apparatus with a reader),
 (c) generating a reference image for automatically inspecting the printed matter based on a read image generated by reading the printed matter (at least para. 0004-0005 of DRA further comprises the generating reference image for automatically inspecting the printed matter based on a read image generated by reading the printed matter);
and (d) storing the reference image generated (at least para. 0004-0005 teaches the storing of the generated reference image), 
wherein, in the (b), when the paper is subject to the automatic inspection, an image of the paper is read, and when the paper is not subject to the automatic inspection, an image of the paper is not read.
specifically each paper of a printed matter printed by the image forming apparatus is subject to automatic inspection; wherein, in the (b), when the paper is subject to the automatic inspection, an image of the paper is read, and when the paper is not subject to the automatic inspection, an image of the paper is not read.
     Muraishi teaches in at least Figs. 3 an automatic sheet inspection where a reader reads an image of a transported printed matter to execute said automatic inspection, where inspection further in at least para. 0172-0176 and Fig. 16 maybe performed base on a determined type of sheet conveyed in the image forming apparatus, wherein a reader of at least para. 0172-0176 and Fig. 16 would obviously acquires, from the image forming apparatus, information when a sheet is conveyed on whether or not each paper of the printed matter to be transported to the reader is subject to automatic inspection, when said paper is subject to the automatic inspection, said reader would obviously be adapted to read an image of the paper, when said paper is not subject to the automatic inspection, said reader likewise does not read an image of the paper. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of DRA in view of Muraishi to include said (a) acquiring, from an image forming apparatus, information on whether or not specifically each paper 
	
Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.